Title: Petition of Nathaniel Ingraham, 15 December 1803
From: Ingraham, Nathaniel
To: Jefferson, Thomas


               
                  Respectfully sheweth 
               
               Nathaniel Ingraham of Bristol in the County of Bristol and District of Rhode Island mariner, That on a former occasion, he presented a petition, to the President setting forth, that a Judgement of the circuit Court in this district at the November term 1801 was rendered against your petitioner on the suit of one John W. Leonard, who sued for the United States as well as for himself for a sum exceeding $14,000 Doll.
               That execution was sued out on said judgement when your petitioner was committed to Goal, where he now remains a prisoner; that your petitioner is advanced in life, that he has a wife & a helpless family of Children, that he is destitute of property & they dependent entirely on him for support, that he and they are reduced to the necessity of begging their daily Bread, having no resource for subsistence but the bounty of the humane & Charitable, & praying that the President in his humanity, would interpose, & be pleased to remit that part of said Judgement which belongs to the United states; since the presentation of said petition your petitioner has learned that the President has been graciously pleased to intimate in a letter to the Honor. Christopher Ellery Senator of the United States, that after a Confinement of two years, the prayer of said Petitioner might be attended to, cheered by this ray of hope, & grateful to the Author of it, your petitioner is encouraged to renew his Application; He begs leave now to represent that he still remains destitute of all means of subsistence; but the charity of those, who know his distress & are disposed to relieve it. That the failure of this Charity, must leave him to die of hunger
               
               That his Innocent Wife & Children and aged mother are in the same deplorable state, of dependency & wretchedness. That they are compelled to suffer in his sufferings. That he is informed that the laws of the United States have made no provision for a Prisoner in his situation, & that if he cannot subsist himself or receive charities to Subsist on he must starve and perish, and there is no legal help for him. If contrition for his offence & the most cutting self reproaches for having been instrumental in depriving others of their liberty, by which he him self has suffered so much, or the most thorough purpose of never so offending in future, are proper considerations to plead, he can plead them most sincerely, he can only say that he is the most wretched of human beings, & prays that his demerrits may not be thought, too great for the speedy interposition of Executive mercy agreeably to the prayer of his former petition, to which he now begs leave to refer, together the accompanying papers. And your petitioner as in duty bound will ever pray.—
               
                  Bristol Rho Isld. Decem. 15th. 1803
                  Nathaniel Ingraham
               
            